Pee Curiam,
The testimony on behalf of the plaintiffs presents a case of gross negligence on the part of the defendant borough. The uncontradicted evidence is that, prior to the accident, the part of Vine street where the beneficial plaintiff was injured, had been thrown open for public travel by the borough authorities, and all persons who had occasion to do so were thus invited to use the street; that a deep ditch or excavation, dug across the entire width of the sidewalk by defendant’s servants, was left open, without barriers, lights, danger signals, or safeguards of any kind. The only possible avenue of escape, from the consequence of this gross negligence, that appeared to be open to defendant, was an attempt to show that Mrs. Biggs, the beneficial plaintiff, was guilty of contributory negligence in that she did not wend her way to her sister’s through a narrow adjacent alley instead of using the street that had been thrown open to public travel. These questions of negligence and contributory *343negligence, in connection with the question of plaintiff’s damages, were all fairly submitted'to the jury with instructions which were quite as favorable ¡to,the defendant as it could reasonably ask. The charge of the learned trial judge'is clear, concise and free from any substantial error. It is unnecessary to consider the specifications of> error in detail. There is no merit in either of them. The veTdict was clearly warranted by the testimony, and there is nothing in the record that would justify us in disturbing the judgment entered thereon.
Judgment affirmed.